Jackson, C. J.
1. Where several pleas were filed to an action, and *160.a verdict was rendered for the defendant “on all the pleas,” this was sufficient without finding as to each separately; and if there be sufficient evidence to sustain the finding as to one of the pleas, the verdict will not be set aside. Code, §§8560, 3561.
Lyon & Gresham, for plaintiff in error.
Hill & Harris; W. A. Hawkins, for defendants.
2. While the evidence is conflicting, yet there was enough to warrant a verdict finding that the first note, in place of which that in suit was given, and on which the maker of the second note was endorser, had been settled, and therefore that there was no consideration to support the second note.
Judgment affirmed.